Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is also not definite what is meant by “the first heater and the second heater are buried in the steam generator.”  It is not definite what is meant by the heaters being “buried in the steam generator” or what this means structurally.  For examination purposes, this recitation is interpreted as a product by process recitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20060011071 A1 to Cho et al. (“Cho”) in view of Official notice.
Cho discloses:
Regarding claim 1: 
a food heating chamber (e.g., chamber 11) in which food is put and heated (e.g., Fig. 1-2 and para 38); 
a steam generator (e.g., first and second heaters 21 and 22, steam-generating device 30) supplying steam to the food heating chamber (e.g., Fig. 1-2 and para 38); and 
a water supplier (e.g., water supply device 50) supplying water to the steam generator (e.g., Fig. 1-2 and para 38), wherein 
the steam generator comprises a first heater and a second heater (e.g., first and second heaters 21 and 22) which are arranged in vertical direction and in parallel (e.g., Fig. 1-2 and para 38), 
the steam generator includes a plate-shaped water heating body (e.g., case 14) (e.g., Fig. 2 and para 39-41), 

a wall (e.g., chamber cover 19) protrudes from a surface of the plate-shaped water heating body (e.g., Fig. 1-2 and para 41), and 
the wall is elongated on the surface across both of a portion of the plate-shaped water heating body where the first heater is placed and a portion of the plate-shaped water heating body where the second heater is placed, touching both of the portions (e.g., Fig. 1-2 and para 38-41); and
Regarding claim 3: the steam generator comprises a lid (e.g., top of case 14) (e.g., Fig. 2 and para 39-41).
Cho does not explicitly disclose that case 14, which corresponds to the claimed plate-shaped water heating body, is made up of a metallic material (as recited in claim 1).  
However, official notice was taken that metallic material was well-known in the art and the well-known in the art statement is taken to be admitted prior art because the assertion of official notice was not traversed.  It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify case 14 of Cho as suggested by knowledge in the art that metallic material was well-known in the art in order to provide a metallic plate in order to allow easy cleaning of the base plate and to provide a material which can withstand heat.
Response to Amendment
The amendment of 11/23/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks then address the drawings .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 26, 2021